 



Exhibit 10.58
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN
AFC ENTERPRISES, INC. (THE “COMPANY”)
AND
FRANK J. BELATTI (“EMPLOYEE”)
     WHEREAS, Employee and the Company are parties to an Employment Agreement
dated as of August 31, 2005 (the “Employment Agreement”) governing the terms and
conditions of Employee’s employment with the Company; and
     WHEREAS, the Company and Employee previously agreed that upon renewal of
the Employment Agreement on September 1, 2006, that Employee would no longer
receive reimbursement for office and support services; and
     WHEREAS, the Company and Employee desire to document such agreement and to
amend the provision of the Employment Agreement pertaining thereto;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the parties
agree as follows:
     1. Section 9.02 is hereby deleted in its entirety.
     2. The Employment Agreement, as amended hereby, is hereby reaffirmed by the
undersigned, and said Employment Agreement is hereby incorporated herein by
reference as fully as if set forth in its entirety in this First Amendment.
     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed and Employee has hereunto set his hand this 12th day of March, 2007,
effective for the year of the Employment Agreement commencing September 1, 2006.

             
 
                COMPANY:         AFC Enterprises, Inc.    
 
           
 
  By:   /s/ Kenneth L. Keymer    
 
           
 
      Name: Kenneth L. Keymer    
 
      Title: Chief Executive Officer    
 
                EMPLOYEE:    
 
           
 
  By:   /s/ Frank J. Belatti    
 
           
 
      Name: Frank J. Belatti    

